     Case 2:18-cv-16802-KM-SCM Document 2 Filed 12/04/18 Page 1 of 2 PageID: 5


,.
                                                                 "«         P;t1··.:,,,·.:f co,:\..II\0 1
                                                                 \.' ~ ""'• LJ
                                                                            i >.J   1\   ...,

     Anthony P. La Rocco                                      OISTRiCT Jf NEW ,JERSE '(
                                                                           RECEIVED
     George P. Barbatsuly
     K&L GATES LLP                                            ZUlB DEC - Li P I: 54
     One Newark Center, Tenth Floor
     Newark, New Jersey 07102
     (973) 848-4000
     Attorneys for Plaintiffs
     Clover Health Investments Corp., and
     Clover Health LLC


     CLOVER HEALTH INVESTMENTS
     CORP., AND CLOVER HEALTH CivilActionNo.
     LLC,

                        Plaintiff,              CORPORATE DISCLOSURE
       v.                                       STATEMENT

     ZOE FARRELL,                               Filed Under Seal

                        Defendant.


            Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff

     Clover Health Investment Corp. is a privately held corporation. It has no parent

     corporation and no publicly held corporation owns 10% or more of its stock.

            Plaintiff Clover Health LLC is a limited liability company whose sole

     member is Clover Health Corp. Clover Health Corp., in tum, is wholly owned by

     plaintiff Clover Health Investments Corp. No publicly held corporation owns 10%

     or more of Clover Health Corp. 's stock.
Case 2:18-cv-16802-KM-SCM Document 2 Filed 12/04/18 Page 2 of 2 PageID: 6




                                Respectfully submitted,

                                K&L GATES LLP

                              · One Newark Center, Tenth Floor
                                Newark, New Jersey 07102

                                By: Isl Anthony P. La Rocco
                                       Anthony P. La Rocco

                                Attorneys for Plaintiff
                                Clover Health Investments Corp., and
                                Clover Health LLC


Dated: December 4, 2018




                                   -2-
